Exhibit 10.8
September 25, 2007
MiMedx, Inc.
1234 Airport Road
Suite 105
Destin, Florida 32541
Re: Resignation as President and Amendment to Employment Agreement
Dear MiMedx, Inc.:
I hereby resign from my position as President of MiMedx, Inc. (the “Company”) in
order to accept the position of Executive Vice President of the Company,
effective as of the date above.
Pursuant to Paragraph 15 of that certain Employment Agreement between myself and
the Company dated March 1, 2007, the Company and I hereby agree to amend
Paragraph 1 of such Employment Agreement to read in its entirety as follows:
1. Position and Duties. Executive shall be employed by the Company as Executive
Vice President, reporting to the Company’s Chairman of the Board. Executive
agrees to devote sufficient business time, energy, and skill to his duties at
the Company. These duties shall include all those duties customarily performed
by an Executive Vice President and the Executive’s services shall be performed
primarily out of the Company’s Tampa office.
This amendment shall be effective as of the date set forth above.

            Sincerely,
      /s/ Matthew J. Miller     Matthew J. Miller   

     
AGREED TO AND ACCEPTED BY:
   
 
   
MiMedx, Inc.
   
 
   
By:  /s/ John C. Thomas, Jr.
   
 
   
Name: John C. Thomas, Jr.
Its: Chief Financial Officer and Secretary
   

 

 